Case 0:21-cv-60676-RS Document 30 Entered on FLSD Docket 08/25/2021 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-60676-CIV-SMITH/VALLE

JOSHUA SMITH,

       Plaintiff,

v.

AIR PROS, LLC,

      Defendant.
________________________________________/

                    ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the United States Magistrate Judge’s Report and

Recommendation to District Judge [DE 29], in which the Magistrate Judge recommends granting the

parties’ Joint Motion to Approve Settlement and Joint Stipulation of Dismissal with Prejudice [DE 27].

The parties have not filed any objections. Thus, having reviewed the Magistrate Judge’s Report and

Recommendation and the record, it is

       ORDERED that:

       1. The Report and Recommendation [DE 29] is AFFIRMED and ADOPTED.

       2. The parties’ Joint Motion to Approve Settlement and Joint Stipulation of Dismissal with

           Prejudice [DE 27] is GRANTED.

       3. The parties’ Settlement Agreement [DE 27-1] is APPROVED.

       4. The case is DISMISSED with prejudice.

       5. This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 25th day of August, 2021.




cc:    Counsel of record
